Citation Nr: 0941407	
Decision Date: 10/30/09    Archive Date: 11/09/09

DOCKET NO.  08-06 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Rochelle E. Richardson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to June 
1971.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 2006 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO), in 
Detroit, Michigan.

In June 2009, the Veteran testified at a personal hearing 
over which the undersigned Acting Veterans Law Judge of the 
Board presided while at the RO.  A transcript of the hearing 
has been associated with the Veteran's claims file.  At that 
hearing, the Veteran also submitted additional evidence and 
waived his right to have such evidence initially considered 
by the agency of original jurisdiction.  38 C.F.R. §§ 20.800, 
20.1304 (2009).


FINDING OF FACT

Resolving all reasonable doubt in the Veteran's favor, PTSD 
is manifested as a result of his period of active service.


CONCLUSION OF LAW

The criteria for service connection for PTSD have been met.  
38 U.S.C.A. §§ 1110, 5103, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.303, 3.304(f) (2009).






	(CONTINUED ON NEXT PAGE)

REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The Board has considered whether further 
development and notice under the Veterans Claims Assistance 
Act of 2000 (VCAA) or other law should be undertaken.  
However, given the results favorable to the appellant, 
further development under the VCAA or other law would not 
result in a more favorable result for the appellant, or be of 
assistance to this inquiry.

In the decision below, the Board grants the claim of service 
connection for PTSD.  The RO will be responsible for 
addressing any notice defect with respect to the rating and 
effective date elements when effectuating the award.  Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).

Service Connection for PTSD

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303(a) (2009).

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required only 
where the condition noted during service is not, in fact, 
shown to be chronic, or where the diagnosis of chronicity may 
be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303 (2009).

Service connection for certain psychoses may also be 
established based on a legal "presumption" by showing that it 
manifested itself to a degree of 10 percent or more within 
one year from the date of separation from service.  38 
U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2009).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.

PTSD

The Veteran asserts that he currently has PTSD as a result of 
both combat-related and noncombat-related stressors in 
Vietnam.  Specifically, he has described being subject to 
enemy fire, including mortar attacks, and an incident 
involving friendly fire that resulted in his being shot in 
the left arm.  See his June 2009 hearing transcript.

In Cohen v. Brown, 10 Vet. App. 128 (1997), the United States 
Court of Appeals for Veterans Claims (Court), citing 38 
C.F.R. § 3.304(f), discussed the requisite elements for 
eligibility for service connection for PTSD.  A diagnosis of 
PTSD is presumed to include the adequacy of the PTSD 
symptomatology and the sufficiency of a claimed in-service 
stressor to cause PTSD.

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition in accordance with 
the provisions of 38 C.F.R. § 4.125; a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the Veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the Veteran's 
service, the Veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f) (2009).

If the claimed in-service stressor is related to combat, 
service department evidence that the Veteran engaged in 
combat or that the Veteran was awarded a combat citation, 
such as the Purple Heart Medal, Combat Infantryman Badge, or 
similar combat citation, will be accepted, in the absence of 
evidence to the contrary, as conclusive evidence of the 
claimed in-service stressor.  38 C.F.R. § 3.304(f).

The framework for establishing the presence of a recognizable 
stressor, which is the essential prerequisite to support the 
diagnosis of PTSD will vary depending on whether or not the 
Veteran was engaged in combat with the enemy under 38 
U.S.C.A. § 1154(b) (West 2002 & Supp. 2009) and 38 C.F.R. § 
3.304 (2009), as determined through recognized military 
citations or other service department evidence.  See Zarycki 
v. Brown, 6 Vet. App. 91 (1993).   In this regard, the 
Veteran's service personnel records show he served in 
Vietnam, during the Vietnam War.  He was awarded the National 
Defense Service Medal, the Vietnam Service Medal with 2 
Bronze Service Stars, and the Combat Infantryman Badge.  As 
such, his awards, in and of themselves, confirm he engaged in 
combat with the enemy  in Vietnam.  See VAOPGCPREC 12-99 
(October 18, 1999).  

Therefore, the Board finds the Veteran's combat-related 
stressor of having been subject to enemy fire while in 
Vietnam is sufficiently verified by the record.  See 
38 C.F.R. § 3.304(f)(2); see also 38 U.S.C.A. § 1154(b) and 
38 C.F.R. § 3.304(d).  

Concerning his asserted noncombat-related stressor involving 
friendly fire, the Veteran's service treatment records show 
that his separation examination notes a scar on his left 
shoulder secondary to a gunshot wound.  Therefore, the Board 
finds the Veteran's noncombat-related stressor of having been 
involved in an incident of friendly fire that resulted in his 
being shot in the left shoulder is also sufficiently verified 
by the record.

As to whether the Veteran has a current diagnosis of PTSD, VA 
treatment records show he has been receiving treatment 
for PTSD for many years and include a September 2008 VA 
mental health report providing a diagnosis of PTSD.  In 
Cohen, the Court noted that diagnoses of PTSD are presumably 
in accordance with DSM-IV, both in terms of the adequacy and 
sufficiency of the stressors claimed.  Therefore, the Board 
finds that the Veteran has the required current DSM-IV 
diagnosis of PTSD.  

The only remaining question is whether his PTSD diagnosis is 
a consequence of his objectively verified stressors.  See 
Watson v. Brown, 4 Vet. App. 309, 314 (1993) 
("A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service.").  See, too, Maggitt v. West, 
202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 
F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. 
App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 
1308 (Fed. Cir. 1998). 

Concerning this purported relationship, the report of an 
August 2008 VA mental health assessment indicates that the 
Veteran's PTSD is attributable to his traumatic experiences 
in Vietnam, including his being shot by friendly fire, and 
witnessing another service member also being shot during that 
same incident.  In reaching this conclusion, the examiner 
noted the Veteran's symptoms of anxiety, including panic 
attacks and excessive worry, and depression bouts of crying 
and hopelessness.

The November 2005 report of a VA mental health assessment 
indicates that the Veteran's PTSD symptoms relate to the 
Veteran's combat experiences in Vietnam.   Further concerning 
this, the report also provides that the Veteran "[f]eels 
like he has never been able to come home" since returning 
from Vietnam and has associated depression and anxiety, as 
well as long-term dysfunction with respect to employment and 
relationships.  

The August 2008 and November 2005 VA reports are thorough, 
well-reasoned, and based on an objective clinical evaluation.  
Hence, the findings in these reports have the proper 
foundation and predicate and, therefore, are entitled to 
significant probative weight.  See Elkins v. Brown, 5 Vet. 
App. 474 (1993); Black v. Brown, 5 Vet. App. 177 (1993).  
Therefore, the Board finds that the competent medical 
evidence of record establishes the Veteran's PTSD is at the 
very least attributable to his period of active service.  In 
light of the foregoing, and resolving all reasonable doubt in 
the Veteran's favor, the Board finds that service connection 
for PTSD is warranted.


ORDER

Service connection for PTSD is granted.



____________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


